Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The references cited in the IDS, submitted on 12/29/2021, 10/26/2021, and 08/27/2021, have been considered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 6, and 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakai (US Pat 8,704,495) in view of Song et al. (“Dynamic SOC Compensation of an Ultracapacitor Module for a Hybrid Energy Storage System” (2010) Journal of Power Electronics, p.769-776).
As to Claim 1, Sakai teaches a battery management system of a vehicle (Abstract, “ECU”) including a main battery for storing driving power of the vehicle and a secondary battery having a lower voltage output than the main battery and for storing electric power for a plurality of controllers in the vehicle (Abstract, “a battery being chargeable with off-board electricity and a motor driven by electric power of the battery. The ECU has a microcomputer to receive an operation time each time a user sets the ECU in an operation state, prepare a frequency of operation times for each time zone, and set a time of the time zone corresponding to the high frequency as a charging end target time”), the battery management system comprising: 
a first controller configured to control a power-on (IG ON) state and a power-off (IG OFF) state of the plurality of controllers (Column 6, lines 5-38; “IC 24” provides for “control power supply circuit and a sub-control supply circuit 35”; Column 5 lines 5-35 teaches ECU 1 which controls on relays 11 and 12 to be turned on and off); and 
a second controller including a real time clock (RTC) (Column 5, lines 65-68), and 
configured to be woken up by directly receiving power from the secondary battery in every preset time period during a preset time calculated based on a count value provided from the RTC when the power-off state is started by the first controller and to monitor states of the main battery and the secondary battery (Column 27, lines 10-68).
Sakai is not explicit the counting values with regards to the charging state of the secondary battery.  Song teaches that the skilled artisan would use a ampere-hour counting method so as to determine the SoC of a battery (p. 771-774).  The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine both teachings.  The skilled artisan would be motivated to make this combination so as to increase the accuracy of the batteries SoC estimations which leads to a more efficient vehicle.

As to Claim 2, Sakai teaches wherein the second controller is configured not to monitor the states of the main battery and the secondary battery after a reference time elapses (Column 5 and 6 teaches the controlling of relays to control IG off and on states; Column 12 teaches the interaction of the present time and drive start time and the use of switch 7).

As to Claim 4, Sakai teaches wherein the second controller is configured to turn off a main relay for connecting/interrupting output of the main battery when the power-off state is started by the first controller, and to check a condition in which the states of the main battery and the secondary battery are not monitored (Figure 7).

As to Claim 6 and 8, Sakai teaches wherein, after woken up, the second controller is configured to check whether a main relay connected to the first battery short circuits, and to initiate the preset time calculated based on the count value provided by the RTC in advance when a state in which the main relay short circuits is changed to the power-off state (Figure 8, item S390; Column 21 lines 25-68; Column 26 teaches the control of the relays).

As to claim 9, Sakai teaches wherein the preset time is determined based on an analysis result of a vehicle customer relation management (VCRM) system for collecting and analyzing information on driving of the vehicle or a preset limit on a state of charge (SoC) of the second battery consumed by dark current after the vehicle stops traveling (Column 11, lines 5-40 teaches “DMA communication” which functions as a VCRM and also recognizes “dark currents” are to be represented).

As to claim 10, Sakai teaches a battery management method of a vehicle (Abstract), the method comprising: 
when an external input of stopping driving of the vehicle is generated, controlling a plurality of controllers in the vehicle in a power-off state, by a first controller (Column 12, lines 57-67; “switch 7” to stop the driving of the engine 3… ECU 1 of the vehicle sets relays 9 to 12 in the off state”); 
executing a power latch mode and turning off a main relay connected to a first battery for storing energy for generating power of the vehicle, by a second controller (Column 12, lines 57-67; “switch 7” controls the relays); and 
terminating the power latch mode, being woken up by directly receiving power from the secondary battery in every preset time period during a preset time calculated based on a count value provided from a real time clock (RTC) installed in the second controller (Column 19, lines 12-52), and 
monitoring states of the main battery and the secondary battery, by the second controller (Figure 1, item 5).
Sakai is not explicit the counting values with regards to the charging state of the secondary battery.  Song teaches that the skilled artisan would use a ampere-hour counting method so as to determine the SoC of a battery (p. 771-774).  The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine both teachings.  The skilled artisan would be motivated to make this combination so as to increase the accuracy of the batteries SoC estimations which leads to a more efficient vehicle.

As to Claim 11, Sakai teaches further comprising: after turning off the main relay, checking a condition in which the states of the main battery and the secondary battery are not monitored, and non-monitoring the states of the main battery and the secondary battery when the condition is satisfied (Figure 8).


Allowable Subject Matter
Claims 3, 5, 7, and 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art does not teach or suggest  “wherein the second controller is configured to operate in a power latch mode that is executed by directly receiving power from the secondary battery during a preset reference time when the power-off state is started by the first controller, and to be woken up in every preset time period after the power latch mode is terminated” as set forth in claim 3.

The prior art does not teach or suggest “wherein, as the condition, when it is impossible to check a state of charge (SoC) of the second battery for supplying a power voltage of the first controller and the second controller, when an SoC of the first battery is lower than a preset reference, when it is impossible to communicate with the first controller or a low voltage DC-DC converter for dropping a voltage of the first battery and applying the dropped voltage to the second battery, or when the low voltage DC-DC converter malfunctions, the second controller is configured not to monitor the states of the main battery and the secondary battery” as set forth 5, 12, and 14-15.

The prior art does not teach or suggest “wherein, when a state of charge (SoC) of the second battery is equal to or less than a preset reference value as a monitoring result of the states of the main battery and the secondary battery, after woken up, the second controller is configured to turn on a main relay connected to the first battery and to operate a low voltage DC-DC converter, for dropping a voltage of the first battery and applying the dropped voltage to the second battery, to charge the second battery by dropping the voltage of the first battery and applying the dropped voltage to the second battery” as set forth in Claim 7.

The prior art does not teach or suggest “wherein the monitoring includes: after woken up, checking whether a main relay connected to the first battery short circuits, by the second controller; and initiating a preset time that is calculated based on a count value provided by the RTC in advance when a state in which the main relay short circuits is changed to the power-off state, by the second controller” as set forth in claim 13.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY Y YI whose telephone number is (571)270-7804. The examiner can normally be reached Monday - Friday 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571)272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROY Y YI/Primary Examiner, Art Unit 2852